Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 22, 2015

The Court of Appeals hereby passes the following order:

A15A0915. IN THE INTEREST OF: M. F., A CHILD.

      The father of M. F. filed a complaint seeking to obtain custody of his biological
child from the permanent guardians. The trial court dismissed the action, and the
father filed a notice of appeal to the Supreme Court. The trial court nevertheless
transmitted the record to this Court. Because it appears that the father wishes to
appeal to the Supreme Court, the record should have been transmitted to that Court.
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court.

                                       Court of Appeals of the State of Georgia
                                                                            01/22/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.